DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 12/03/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-5, 8-10, 12-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safak et al. (US 2019/0385160) in view of McGill (US 2016/0210613, art of record).
Regarding claims 1, 10 and 17, Safak teaches a method, a mobile device and a non-transitory computer-readable medium storing a set of instruction, comprising: receiving (404), by a mobile device (102), a first information from a merchant multi-function transaction card (324, [0024]), wherein the mobile device is a consumer multi-function transaction card ([0057]); identifying (406-412), by the mobile device, a cryptogram based on receiving the first information from the merchant multi-function transaction card; generating and displaying, by the mobile device, second information (440 or barcode) based on the cryptogram and based on one or more of a touch input (providing PIN) by a consumer (202) relative to the consumer multi-function transaction card or a movement input by the consumer relative to the consumer multi-function transaction card (figs. 4A, 8D, [0081] and [0105]). 
Safak fails to explicitly teach generating a light pattern based on cryptogram and the second information based on the light pattern as claimed.
However, Safak further teaches a barcode (fig. 8D) is generated based on cryptogram and other transaction information ([0063] and [0105]).  Moreover, the barcode containing second information can be displayed on the mobile device (fig. 8D 
In view of McGill’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Safak by incorporating the teaching as taught by McGill in order to arrive at the claimed invention. 
 Regarding claims 3, 12 and 19, Safak as modified by McGill teaches all subject matter claimed as applied above.  Safak further teaches wherein the first information includes transaction information associated with a transaction (payment account [0021] and [0081]).
Regarding claims 4 and 13, Safak as modified by McGill teaches all subject matter claimed as applied above.  Safak further teaches wherein the cryptogram is identified further based on a card key stored by a secure element of the mobile device ([0055]).
Regarding claims 5 and 14, Safak as modified by McGill teaches all subject matter claimed as applied above.  McGill further teaches wherein providing the second information comprises: providing an optical pattern as a combination of a machine-readable code and the light pattern ([0021] and [0022]).
Regarding claims 8 and 15, Safak as modified by McGill teaches all subject matter claimed as applied above.  Both Safak and McGill further teach wherein the second information is provided only when the mobile device is in presence of a device 
Regarding claims 9, 16 and 20, Safak as modified by McGill teaches all subject matter claimed as applied above.  Both Safak and McGill further teach wherein the second information is provided only when the mobile device is physically located proximate to a terminal associated with the first information based on a near-field communication (NFC) (Safak: [0081].  McGill: [0021] and [0057]).
Regarding claims 21 and 22, Safak as modified by McGill teaches all subject matter claimed as applied above.  Safak further teaches wherein the touch input comprises one or more of: a tapping by the consumer on the consumer multi-function transaction card, a pinching touch by the consumer on the consumer multi-function transaction card, or a swiping touch by the consumer on the consumer multi-function transaction card ([0082], [0104] and [0105]).
Regarding claim 23, Safak as modified by McGill teaches all subject matter claimed as applied above.  Safak further teaches wherein the second information is provided based on the movement input, and wherein the movement input comprises one or more of: a movement back-and-forth of the consumer multi-function transaction card in a waving motion, a movement of the consumer multi-function transaction card tapping against a surface (tap and pay), or a movement of the consumer multi-function transaction card in a circular motion ([0103] and [0105]).
Regarding claim 24, Safak as modified by McGill teaches all subject matter claimed as applied above.  Safak further teaches wherein the second information is .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safak as modified by McGill as applied to claim 5 above, and further in view of Wheatley et al. (US 2019/0391307, art of record).
Regarding claim 6, Safak as modified by McGill teaches all subject matter claimed as applied above except for the machine-readable code includes first portion of the second information and the light pattern includes a second portion of the second information. 
However, Wheatley teaches optical pattern (fig. 3B) comprises a combination of a visible pattern (62) and an invisible near-infrared pattern (64); wherein the visible pattern includes first portion of the information and the invisible near-infrared pattern includes second portion of the information ([0091]).
In view of Wheatley’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Safak and McGill by incorporating the teaching as taught by Wheatley in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of selecting and using an alternative and well-known presentation of the optical pattern on the electronic display. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1, 3-6, 8-10, 12-17 and 19-20 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Safak, McGill and Wheatley.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887